DAVIS, J., specially concurs. I concur in the ultimate result reached by affirming the judgment below but I would reach the same result by dismissing the appeal for failure of appellant to comply with Rule 38 of the Supreme Court and Rule 6 of this Court (Ill Rev Stats 1965, chap 110, pars 101.38 and 201.6). The appellant’s abstract of record does not set forth the judgment appealed from and otherwise flagrantly violates the foregoing rules._ See: Husted v. Thompson-Hayward Chemical Co., 62 Ill App2d 287, 294-297, inclusive, 210 NE2d 614. (2nd Dist 1965.)